Citation Nr: 1712605	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-33 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with polysubstance abuse.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to May 2005 and from January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 30 percent rating, effective January 13, 2009.  By October 2012 rating decision, the RO granted a 70 percent rating for PTSD, effective from January 13, 2009.  The Veteran continued his appeal for a higher rating for PTSD.

In October 2016, the Veteran testified at the RO before a Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a Travel Board hearing at the RO in October 2016.  A transcript of that hearing could not be produced due to technical difficulties.  In a letter dated in March 2017, the Veteran was advised of this and given an opportunity to testify at another hearing.  In March 2017, he indicated that he wanted to testify at another videoconference hearing.  As the RO schedules videoconference hearings, a remand is warranted to schedule the requested hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

